Citation Nr: 1717826	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  14-20 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to pain from service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1980 to August 1983. 

This matter comes before the Board of Veterans Appeals (Board) from a May 2012 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a depressive disorder.

In February 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The most probative medical evidence of record links the Veteran's depressive disorder to his service-connected left knee disability, lumbar spine disability, and bilateral lower extremity radiculopathy.


CONCLUSION OF LAW

The Veteran's depressive disorder is proximately due to his service-connected left knee disability, lumbar spine disability, and bilateral lower extremity radiculopathy.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, as any deficiency would constitute harmless error.


II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity or aggravation of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III. Factual Background and Analysis

The Veteran is seeking service connection for an acquired psychiatric disorder to include depressive disorder, which he believes is due to pain from his service-connected disabilities.  The record reflects that the Veteran is service-connected for a left knee disability, a lumbar spine disability, and bilateral lower extremity radiculopathy.

On a VA examination in April 2012, the examiner diagnosed the Veteran with depressive disorder, but opined that his depression was less likely than not caused by, a result of, or secondary to his service-connected disabilities as his presentation was not consistent with depression from pain.  The examiner explained that if the Veteran's depressive symptoms were due to his service-connected disabilities (including the resulting chronic pain and functional impairment) one would not have expected to see the course his depression has taken with periods of remission.  Instead, the Veteran reported that his current symptoms had their onset after his mother's death, and he reported bereavement related to the numerous deaths in his family.  He also noted that a major source of his distress was his trust issues and how this impacted his relationships with women.  Moreover, treatment notes identified a number of psychosocial stressors (trouble with school/earning GED, financial strain, family issues, girlfriend issues, and etc. ).  The examiner felt that these triggers were more likely to be responsible for the Veteran's depressive disorder.

In September 2016, H. H-G, Ph.D., conducted an independent psychiatric assessment of the Veteran, and diagnosed the Veteran with depression.  Dr. H-G opined that he Veteran's depression was more likely than not due to his service-connected disabilities.  Dr. H-G cited to medical articles which had found a link in certain cases between depression and pain, but did not explain why the findings of those studies were relevant to the specific factors of this Veteran's claim.  

In light of the conflicting medical opinions, in February 2017, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the issue on appeal.  See 38 C.F.R. § 20.901(a).  The Board requested that the VHA opinion address whether it was at least as likely as not that that any currently diagnosed acquired psychiatric disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected disabilities.  

In an April 2017 VHA report, a VA staff psychiatrist, after reviewing the record, opined that it was at least as likely as not that the Veteran's depressive disorder was caused by his service-connected left knee disability, lumbar spine disability, and bilateral lower extremity radiculopathy, and that it was as likely as not that the Veteran's depressive disorder was permanently increased beyond the natural progression of depression by the service-connected left knee disability, lumbar spine disability, and bilateral lower extremity radiculopathy.  In support of this opinion, the VA staff psychiatrist indicated that his experience was that chronic pain and disability often caused and exacerbated psychiatric illnesses, particularly depressive illness, and noted that this was borne out in medical literature.  The VA staff psychiatrist also addressed the medical opinion provided by Dr. H-G, citing specific reasons for finding it more compelling than the VA examiner's opinion, as well as cited to specific supporting medical literature from Dr. C., a professor of anesthesiology, medicine, and psychiatry, at the University of Michigan.   

In reviewing the foregoing competent evidence, the Board notes that the April 2017 VHA opinion was based on a complete review of the record, to include addressing the conflicting medical opinions of record as well as supporting medical literature, and included an explanation and/or rationale for the opinion rendered.  Thus, the Board finds that the VHA opinion is more probative and persuasive on the question of whether the Veteran's depressive disorder may be related to his service-connected orthopedic/neurologic disabilities, than the other medical opinions of record which did not have the benefit of reviewing the other opinions.  The Board, after having carefully reviewed the record, and weighing the evidence both in support of and against the claim, finds that the most probative and persuasive medical evidence supports the Veteran's claim that his depressive disorder is related to his service-connected left knee disability, a lumbar spine disability, and bilateral lower extremity radiculopathy.  Thus, entitlement to service connection for depressive disorder has been established.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a depressive disorder is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


